The majority opinion, in Division III, holds that on or about September 1, 1941, appellant completed the one year's residence in Harrison county necessary to entitle her to the aid provided for by Code section 3641, and that her right to such aid then became fully matured. With this conclusion I fully agree.
But the opinion then goes on to conclude that thereafter, on November 4th, she lost that right because there was served on her a "notice to depart" under Code chapter 189.4. From this decision I must respectfully dissent.
The majority reaches this remarkable result by a literal reading of the last paragraph of section 3641, which reads:
"No person on whom the notice to depart provided for in chapter189.4 shall have been served within one year prior to the time of making the application, shall be considered a resident so as to be allowed the aid provided for in this section."
I contend that a literal reading of that paragraph is not required by or in harmony with sound rules of statutory construction and that it leads in this case to a result never intended by the lawmakers.
The paragraph seems clearly designed to prevent, under certain conditions, the completion of a year's residence; not to deprive
the widow of rights after once fairly acquired.
Let us start with the proposition which the majority concedes, that the entire chapter 180, which includes section 3641, is to be liberally construed to the end that its purpose may be carried out. Code section 3657.
Let us keep in mind that this chapter is designed to provide *Page 1018 
care for "neglected, dependent, and delinquent children." The "notice to depart," on the other hand, originates in a chapter [189.4] concerned with "support of the poor." The object of one is care for neglected and dependent, or delinquent children; of the other, to support poor persons generally. The first is based on "residence" for the requisite length of time; the other, on a "settlement," acquired by residence for the required time, unless the "notice to depart" is served before the full period has elapsed. Even under chapter 189.4 no one ever contended that a "notice to depart" could deprive a poor person of a legal "settlement" once acquired. It seems incredible that the legislature, by adding this paragraph to section 3641 intended thereby to make it possible to deprive a widow of the right to aid for her dependent children, after that right was once earned by good-faith residence for a year.
We are not bound by the literal meaning of the words used in a statute. In Oliphant v. Hawkinson, 192 Iowa 1259, 1263,183 N.W. 805, 807, 33 A.L.R. 1433, we quoted with emphatic approval language from an Illinois case [Hoyne v. Danisch, 264 Ill. 467,483, 106 N.E. 341, 347] which said, in part:
"In construing a statute the courts are not confined to the literal meaning of the words. A thing within the intention is regarded within the statute though not within the letter. A thing within the letter is not within the statute if not within the intention. When the intention can be collected from the statute, words may be modified or altered so as to obviate all inconsistency with such intention."
In an earlier case we said, with reference to the Code section concerning privileged communications between husband and wife:
"The literal reading of the statute would seem to be quite conclusive against the right to call either the husband or wife to speak from the witness stand respecting communications had between them, no matter what the character thereof or the occasion or purpose. But we are not always restricted to the precise words employed, in getting at the meaning of a statute. And it is the real purpose and intent of the Legislature, *Page 1019 
as meant to be expressed, to which we are to give force of operation." Sexton v. Sexton, 129 Iowa 487, 488, 105 N.W. 314,315, 2 L.R.A., N.S., 708.
Earlier cases are cited in support of this language. Corpus Juris thus states the rule and cites these Iowa cases, among many others, to support it:
"In pursuance of the general object of giving effect to the intention of the legislature, the courts are not controlled by the literal meaning of the language of the statute, but the spirit or intention of the law prevails over the letter thereof, it being generally recognized that whatever is within the spirit of the statute is within the statute although it is not within the letter thereof, while that which is within the letter, although not within the spirit, is not within the statute." 59 C.J. 964, section 573.
It seems clear to me that when this plaintiff completed her one year of residence in Harrison county on or about September 1, 1941, she became entitled to this aid for her children. A "notice to depart" thereafter might prevent her from acquiring a "settlement" but it could not divest her and her children of the "residence" already completed and the rights already matured. It was surely not contemplated that she would be penalized by not promptly and forthwith starting for the courthouse. The time that elapsed after the service of notice to depart and up to the time she filed her application in this case was not needed in computing and determining her right to aid.
It can hardly be said that the language of the paragraph is so clear as not to require interpretation. The majority opinion discloses that it has been the subject of study by and conflicting views from the attorney general's office. Appellees and the trial court in the instant case do not agree with the views concerning it expressed by the majority. Perplexing questions have evidently arisen in an effort to harmonize it with the purposes of the rest of the chapter.
Construing the statute liberally, "to the end that its purpose may be carried out," I would reverse and give to the *Page 1020 
appellant the aid for her children which she and they became entitled to several months before "notice to depart" was served on her by those officials charged with administering poor relief.
Justice OLIVER authorizes me to say he joins in this dissent.